Citation Nr: 0724557	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  02-07 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

The propriety of an apportionment of the veteran's Department 
of Veterans Affairs (VA) compensation benefits on behalf of 
his child in the amount of $300 per month during the period 
from January 2002 to June 2006.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from October 1984 to October 
1987 and from May 1988 to December 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the VA 
Regional Office (RO) in New Orleans, Louisiana.  In the 
decision, the RO granted an apportionment in the amount of 
$300 per month to L.A. on behalf of the veteran's minor child 
T.A.  The veteran disagreed with that apportionment and 
perfected this appeal.  The Board remanded the case for 
additional development in November 2003.  

The Board notes that the veteran has raised a claim for a 
waiver of an overpayment created by the apportionment in this 
case.  The Board refers the waiver request to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran and L.A. have a child, T.A., who was born in 
November 1987.  

2.  L.A. has had custody of T.A. since birth.

3.  During the entire period in question, from January 2002 
through June 2006, the veteran has been in receipt of VA 
disability compensation at the 100 percent rate.  

4.  The veteran was not reasonably discharging his 
responsibility for his child's support.

5.  The child's custodian, L.A., has presented evidence of 
financial hardship, as her monthly expenses exceed her 
monthly income.

6.  The apportionment of $300.00 per month did not cause the 
veteran undue hardship.


CONCLUSION OF LAW

The apportionment of the veteran's monthly compensation 
benefits in the amount of $300 was proper.  38 U.S.C.A. § 
5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that this case involves a simultaneously 
contested claim, since allowance of the veteran's appeal 
could result in a loss of benefits to the custodian of the 
child. 38 C.F.R. § 20.3(p).  As a simultaneously contested 
claim, special procedural regulations are applicable.  Under 
38 C.F.R. § 19.100, all interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the right and time limit for initiating an appeal, as well 
as hearing and representation rights.  Under 38 C.F.R. § 
19.101, upon the filing of a notice of disagreement (NOD) in 
a simultaneously contested claim, all interested parties will 
be furnished with a copy of the statement of the case (SOC).  
Pursuant to 38 C.F.R. § 19.102, when a substantive appeal is 
filed in a simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  See 38 
U.S.C.A. § 7105A.  Further, if a hearing is scheduled for any 
party to a simultaneously contested claim, the other 
contesting claimant and their representative, if any, will be 
allowed to present opening testimony and argument; the 
appellant will then be allowed an opportunity to present 
testimony and argument in rebuttal.  38 C.F.R. § 20.713(a).

The record in this case shows that both the veteran and the 
child's custodian were provided with a statement of the case, 
and both parties have been afforded opportunity to attend a 
hearing or to otherwise offer argument pertinent to the 
matter on appeal.  Thus, the RO has fully complied with the 
above-cited procedures.

The Board also finds that the notification and development 
requirements contained in the Veterans Claims Assistance Act 
of 2000 (VCAA) have been met.  The evidence of record shows 
that through RO correspondence VA has informed both the 
veteran and the child's custodian of the evidence necessary 
to substantiate the claim, which is a simultaneously 
contested claim involving apportionment.  Prior to the 
special apportionment decision on appeal, the RO sent letters 
to the veteran and the custodian explaining that they should 
submit updated financial statements.  In addition, 
notification letters were issued in April 2004 and December 
2005.  VA has also has made reasonable efforts to develop the 
evidence from both parties, and as stated above, the record 
in this case shows the RO has fully complied with the special 
procedural requirements pertaining to simultaneously 
contested claims.  Therefore, the Board finds that the notice 
and duty to assist requirements of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.

Many of the basic facts in this case are not in dispute.  The 
veteran has been receiving VA compensation at the 100 percent 
rating since 1994.  The veteran and L.A. have a child, T.A., 
who was born in November 1987.  L.A. has had custody since 
that birth.

In December 2001, L.A. requested an apportionment of the 
veteran's benefits on behalf of the veteran's child who was 
in her custody.  She stated that the veteran contributed $100 
per month, but her expenses to support the child were more 
than that amount.  

L.A. submitted a letter, dated in January 2002, reflecting 
that a state court hearing officer recommendation, dated in 
September 1993, indicates that the veteran was ordered to pay 
$200 per month in child support.  Evidence that was 
subsequently presented included an order from a state court 
hearing officer dated in September 2001 that reflects that 
the veteran was ordered to pay support of $250 per month, and 
that he was to apply to VA for support for the child.  He was 
instructed to report the outcome of that application to the 
court.  

In January 2002, the RO sent development letters to the 
veteran and L.A. requesting information regarding income, 
expenses and assets.  The veteran provided a letter in 
February 2002 in which he recounted that he had income of VA 
benefits of $2504 per month, and his wife had income of $880 
per month.  The Board notes that this amounts to total 
household income of $3,384.  The veteran also listed monthly 
expenses totaling $2,929.11 (excluding a child support 
payment of $278.50 that had been ordered by the Court).  The 
listed expenses included a mortgage, of $545.44 and a car 
payment of $608.68, as well as many other smaller expenses.  
The veteran also reported that he was buying a house for 
$67,500, and had a bank balance of $150.  

The veteran has presented copies of several money orders that 
reflect payments to the Department of Social Services in the 
amounts of $105 in October 2001, $105 in November 2001, $105 
in December 2001, and $278.50 in February 2002.  

In a letter dated in February 2002, L.A. reported income of 
$1,272 per month.  She recounted that the veteran had 
originally been ordered to pay $200 per month in September 
1993, but had only paid $100 per month.  She stated that she 
had worked two jobs until recently when she developed heart 
problems.  As a result, she said that she could no longer 
afford to take care of T.A. on her income.  She recounted 
that he expenses include rent, utilities, telephone bills, a 
car note, car insurance, life insurance, renter's insurance, 
clothes, childcare, and food expenses.  Specific figures were 
not given for those expenses.  Attached to the letter were 
earnings statements, including one dated in February 2002 
indicating a two week paycheck in the net amount of $547.06.  
Also provided was a credit union statement reflecting a 
balance of $47.32.  Also presented were receipts showing 
payments for housing in the amount of $260 per month.  

In a special apportionment decision, dated in March 2002, the 
RO granted the veteran's spouse an apportionment of the 
veteran's income in the amount of $300 a month, effective 
January 2002.  The decision noted that the evidence showed 
that the courts had determined that the veteran was the 
biological father to T.A. whom he had not supported outside 
of a few payments of $105.  It was further determined that an 
apportionment of $300 would not create a hardship for the 
veteran.  

The parties were notified of the decision later in March 
2002.  In his April 2002 NOD, the veteran stated that the 
decision by the VA would put him in financial ruin.  He 
stated that if he paid the court $262 and VA took $300, then 
he would be paying a total of $562.50 per month.  In a May 
2002 SOC, the RO advised the veteran that he could apply to 
the court for a reduction in his monthly child support.  

The RO subsequently received a financial status report from 
the veteran in April 2002 in which he reported monthly 
household income of $3,384.21, and expenses of $3340, 
including a child support payment of $300.  The veteran also 
submitted copies of a money order dated in March 2002 and 
made out to the Department of Social services in the amount 
of $278.50, and another dated in April 2002 in the amount of 
$300.  

If a veteran is not living with his or her spouse or if any 
of the veteran's children are not in the custody of the 
veteran, all or any part of the compensation or pension 
payable on account of the veteran may be apportioned as may 
be prescribed by VA. See 38 U.S.C.A. § 5307.  An 
apportionment may be paid if the veteran is not residing with 
his or her spouse or children and he is not reasonably 
discharging his responsibility for support.  See 38 C.F.R. § 
3.450.  The United States Court of Appeals for Veterans 
Claims (Court) has held that it is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

Without regard to any other provisions regarding 
apportionment where hardship is shown to exist, but pension 
may be apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.  Ordinarily, apportionment of more than 50 percent 
of a veteran's benefits would constitute undue hardship on 
him or her while apportionment of less than 20 percent of his 
or her benefits would not provide a reasonable amount for any 
apportioned.  See 38 C.F.R. § 3.451.

After a careful review of the evidence of record, the Board 
must affirm the RO's decision to grant an apportionment of 
the veteran's VA compensation benefits in the amount of 
$300.00 a month.  The evidence shows that the veteran did not 
have custody of his child and was not reasonably discharging 
his responsibility for his child's support.  The veteran had 
a long history of failing to completely fulfill his child 
support requirements in spite of the existence of a court 
order, and for the relevant period of time, from January 2002 
to June 2006, he has presented proof of payment of court 
ordered support for only three months.  Moreover, the 
evidence does not show that the $300 monthly would cause the 
veteran undue hardship.  The Board observes that the 
veteran's expense statements included charitable donations 
and payment for cable television, as well as the child 
support payments for which he has not shown adequate proof of 
payment.  Moreover, as was noted by the RO in the SOC, the 
veteran was free to apply to the court to receive credit for 
the amounts being apportioned by the VA.  Presumably, the 
veteran followed the Court's order which instructed him to 
notify the Court of the actions taken by VA.  

In conclusion, the Board finds that an apportionment of the 
veteran's compensation benefits in the amount of $300 per 
month on behalf of the veteran's child was proper.  The 
preponderance of the evidence is against the veteran's claim 
that the custodian of his child was not entitled to an 
apportionment of his VA compensation benefits.


ORDER

The apportionment of the veteran's VA compensation benefits 
in the amount of $300 per month on behalf of his dependent 
child was proper; the appeal is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


